                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A.P., A Minor, By His Parent, E.F.         :   CIVIL ACTION
                                           :
      v.                                   :
                                           :
LOWER MERION SCHOOL DISTRICT               :   NO. 18-4331

                                       ORDER

      NOW, this 1st day of August, 2019, upon consideration of the Defendant’s Motion

for Summary Judgment (Document No. 16), and the Plaintiff’s Motion for Summary

Judgment on the Administrative Record (Document No. 17) and after a review of the

administrative record, it is ORDERED as follows:

      1      Defendant’s Motion for Summary Judgment is GRANTED;

      2.     The Plaintiff’s Motion for Summary Judgment is DENIED; and

      3.     The decision of the Office of Dispute Resolution is AFFIRMED.




                                        /s/ TIMOTHY J. SAVAGE J.
